Citation Nr: 1451707	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than December 4, 2007 for grant of service connection for ischemic heart disease based on herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

For clarity, the Board has characterized the relevant service-connected disability as ischemic heart disease and will refer to it by that name throughout this decision.  While the Veteran was granted service connection for "arteriosclerotic coronary vascular disease; coronary artery disease; ischemic cardiomyopathy", each of those diagnoses fall within the regulatory definition of ischemic heart disease.  See 38 C.F.R. § 3.309(e) (listing ischemic heart disease in the list of conditions presumptively related to herbicide exposure).


FINDINGS OF FACT

1.  The Veteran filed an initial claim of entitlement to service connection for ischemic heart disease on December 4, 2007; in November 2010, the claim was granted with an effective date of December 18, 2007.
 
2.  A subsequent, July 2011 rating decision awarded an effective date of December 4, 2007, the date of claim.

3.  Prior to receipt of the claim on December 4, 2007, there were no testimonial documents submitted indicating intent to file a claim of entitlement to service connection for ischemic heart disease, or reports of examination or hospitalization by VA or one of the uniformed services that can be accepted as an informal claim for benefits.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 4, 2007, for the grant of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.160, 3.400, 3.816 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran is challenging the effective date assigned following the grant of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection had been granted and an initial disability rating and effective date have been assigned, the typical service connection has been more than substantiated, it has been proven, thereby rendering Section 5103(a) notice no longer required because the purpose that the notice is intended to service has been fulfilled.  Id. at 490-91.

In any event, VA provided notice in December 2007 prior to the initial adjudication of the claim in November 2010, as well as additional notice in December 2010, January 2011, and April 2012.  These notice letters provided the required information and the Veteran has had the opportunity to submit additional information or argument subsequent to these letters.  The Board concludes that VA satisfied its duties to notify the Veteran.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The provisions of 38 U.S.C.A. § 5103A require VA to provide assistance to the claimant in the development of his claim.  In this case, the record contains all records relevant to the claims on appeal, including all claims and other submissions by the Veteran, extensive private treatment records, VA treatment records, and the Veteran's service treatment records.  The Veteran has not alleged the existence of any documents which could establish an earlier effective date of award.  Any additional treatment records cannot provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155, 3.157.  The determinative issue in this case is not the actual onset of disease but, rather, the legal issue of whether an informal claim for service connection benefits was filed at VA prior to the currently assigned effective date of December 4, 2007.  Accordingly, VA has no further duty to assist the Veteran in the development of his claims.

II. Legal Criteria, Factual Background, and Analysis

The Veteran seeks an effective date earlier than December 4, 2007 (determined by the RO to be the date of claim) for service connection for ischemic heart disease.  His claim for an earlier effective date is based on diagnosis of and treatment for ischemic heart disease by a private physician beginning in October 2004 which was first documented in VA treatment records in late 2004 and March 2005.

Legal Criteria for Assigning an Effective Date

Generally, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2014).

The effective date of an award of presumptive service connection will be the day following the date of separation from service if the veteran filed a claim within one year after service; otherwise, the effective date will be the date of receipt of his claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

Where compensation is awarded pursuant to a liberalizing law or VA issue, the effective date shall be in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  See 38 C.F.R. § 3.114.  If a claim is reviewed on the initiative of VA within one year from the effective date of the law or VA issue, or at the request of a claimant received within one year from that date, benefits may be authorized from the effective date of the law or VA issue.  If a claim is reviewed on the initiative of VA more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of administrative determination of entitlement.  If a claim is reviewed at the request of a claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(1)-(a)(3).

The applicable statutory and regulatory provisions require that VA look to all communications from the veteran that may be interpreted as applications or claims, both formal and informal, for benefits.  VA is required to identify and act on informal claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must identify the benefit sought and evidence an intent to apply for the benefit.  See 38 C.F.R. §§ 3.1(p), 3.155(a).  Importantly, medical evidence reflecting treatment for and diagnosis of a condition does not constitute, by itself, an informal original claim for service connection under 38 C.F.R. § 3.155(a), "because the mere presence of the medical evidence does not establish an intent on the part of the veteran to seek" service connection for that condition.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326 (Fed. Cir. 2006).

An examination or hospitalization report may be accepted as an informal claim if it meets certain requirements.  38 C.F.R. § 3.157(a).  The date of outpatient or hospital examination or date of admission to a VA or uniformed service hospital will be accepted as the date of receipt of the claim.  38 C.F.R. § 3.157(b)(1) (2014).  The date of receipt of evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits.  38 C.F.R. § 3.157(b)(2).  Finally, date of receipt by VA of examination reports, clinical records, and transcripts of records will be accepted as the date of receipt of a claim received if received from State, county, municipal, recognized private institutions, or other Government hospitals.  38 C.F.R. § 3.157(b)(3).  However, these provisions only apply "[o]nce a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (noting informal claim provisions of section 3.157 do not apply where "there has not been a prior allowance or disallowance of a formal claim for compensation or pension"); see also MacPhee, 459 F.3d at 1327-28.

Because ischemic heart disease is a condition that qualifies for presumptive service connection due to exposure to herbicides (e.g. Agent Orange), regulatory provisions adopted in response to the Federal District Court decision in Nehmer v. United States Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) (Nehmer II), may be applicable.  See 38 C.F.R. § 3.816 (2014).  The Veteran is a "Nehmer class member" within the meaning of 38 C.F.R. § 3.816(b)(1) and had a "Covered herbicide disease" within the meaning of 38 C.F.R. § 3.816(b)(2) , i.e., ischemic heart disease.  In addition, regardless of which document is identified as the Veteran's claim of entitlement to service connection for ischemic heart disease, any formal or informal claim was received by VA between May 3, 1989, and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c)(2); 75 Fed. Reg. 53202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  Therefore, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  A claim will be considered a claim for compensation for a particular covered herbicide disease if:

(i)  The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or

(ii)  VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.

38 C.F.R. § 3.816(c)(2).  If the requirements of paragraph (c)(1) or (c)(2) of section 3.816 are not met, the effective date of the award shall be determined in accordance with §§ 3.114 and 3.400.  38 C.F.R. § 3.816(c)(4).

Undisputed Medical Facts

The Veteran was initially diagnosed with ischemic heart disease by a private physician in October 2004.  See, e.g., January 2010 VA Examination (Heart); see generally October 2004 Private Treatment Records; see also January 2011 Notice of Disagreement (NOD) ("[10-26-04] is when my treatment started.").  His VA treating physicians were first notified of a possible heart condition in November 2004.  See November 2004 Addendum to VA Primary Care Note (referencing "note" from heart specialist).  The first documentation in VA medical records of a diagnosis of ischemic heart disease (specifically, coronary artery disease (CAD)) is in a March 2005 VA primary care note.  The Veteran has been treated for ischemic heart disease (under various diagnoses, including CAD) since that time.

Summary of Procedural History

The Veteran filed an August 2002 claim of entitlement to, in relevant part, service connection for "high blood pressure."  A September 2003 rating decision construed that claim as a claim of entitlement to service connection for hypertension and denied it.  The Veteran has not alleged that the August 2002 claim was either a formal or informal claim for service connection for ischemic heart disease.  

The first explicit claim for benefits (for any condition) filed by the Veteran following his diagnosis of ischemic heart disease (diagnosed as CAD in 2004) was the December 4, 2007, claim to reopen a previously denied claim for service connection for non-Hodgkin's lymphoma and chronic lymphocytic leukemia (CLL) based on exposure to Agent Orange.  In the November 2010 rating decision on appeal, the RO granted service connection for ischemic heart disease based on exposure to herbicides and assigned an effective date of December 18, 2007 on the grounds that medical records showing a diagnosis of ischemic heart disease were first associated with the claims file on that date.  After the Veteran disagreed with that decision and requested an earlier effective date, the RO assigned an effective date for service connection for ischemic heart disease of December 4, 2007, on the basis that December 4, 2007 is the date of receipt of a claim for benefits for ischemic heart disease.  See July 2011 Rating Decision.

The Veteran contends that he is entitled to an effective date earlier than December 4, 2007 for service connection for ischemic heart disease.  Specifically, the Veteran contends that one or more of the treatment records referenced above constitutes an informal claim for service connection for ischemic heart disease and, so, the effective date of service connection for ischemic heart disease should be the date of one of those records.  See January 2011 Notice of Disagreement (claiming initial treatment date of October 26, 2004, should be the effective date); January 2011 Statement by Representative in support of NOD (claiming effective date should be December 2004 when VA was allegedly notified of the private diagnosis); July 2012 VA Form 9 (arguing effective date should be March 2005 when VA records first document treatment for ischemic heart disease); April 2013 Informal Hearing Presentation (IHP) (contending March 2005 is the proper effective date).

Analysis

The Veteran has not alleged any claim prior to October 2004 diagnosis/treatment, but the Board will briefly address the August 2002 claim for "high blood pressure" (i.e. hypertension) to ensure the Veteran the benefit of every doubt and the consideration of every plausible legal theory apparent from the record.

Under 38 C.F.R. § 3.816, the August 2002 claim would be relevant if it and other supporting statements and submissions "may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability" or if high blood pressure or hypertension "reasonably may be construed as the same covered herbicide disease [i.e. ischemic heart disease] for which compensation has been awarded."  See 38 C.F.R. § 3.816(c)(2)(i) and (ii).  The Board finds that neither of these conditions were met.  First, the Veteran never mentioned ischemic heart disease in his August 2002 claim or in any supporting documents.  Second, the Veteran did not have ischemic heart disease at the time he submitted that claim or even when the claim was denied in September 2003.  See, e.g., January 2010 VA Examination (Heart) (noting a October 2004 onset); see also Brokowski v. Shinseki, 23 Vet. App. 79, 90 (2009) (holding a 1989 claim of entitlement to service connection for "peripheral vascular disease" did not constitute an informal claim of entitlement to service connection for peripheral neuropathy, particularly where the veteran had not been diagnosed with peripheral neuropathy until 1993).  Third, the regulations listing conditions presumptively linked to herbicide exposure explicitly exclude hypertension from the definition of ischemic heart disease.  38 C.F.R. § 3.309(e) ("Note 2:  For purposes of this section, the term ischemic heart disease does not include hypertension...or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.").  For all these reasons, the Board finds that the August 2002 claim may not reasonably be viewed as indicating an intent to apply for compensation for ischemic heart disease and, further, that neither high blood pressure nor hypertension reasonably may be construed as ischemic heart disease under the facts of this case.

The Veteran's representatives have conceded that the Veteran is not entitled to an earlier date under the Nehmer decision and related regulations.  See April 2013 IHP ("As the veteran had not previously filed a claim for heart disease prior to the enactment of the law recognizing ischemic heart disease as presumptively related to herbicide exposure, the Nehmer provisions are not for application.").  Given this concession and the Board's own analysis, no further discussion of Nehmer, or section 3.816 is warranted.

The Board's analysis of the August 2002 claim and September 2003 rating decision, particularly the finding that the claim and decision did not involve ischemic heart disease, and the Veteran's concession that no previous claim had been filed preclude application of the informal claim provisions of 38 C.F.R. § 3.157.  As noted above, the provisions of section 3.157 only apply "[o]nce a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree."  38 C.F.R. § 3.157(b); MacPhee, 459 F.3d at 1327-28 (holding that "a medical report will only be considered an informal claim [under § 3.157] when such report relates to examination or treatment of a disability for which service-connection has previously been established" (internal quotation marks omitted)).  Because there had been no grant or denial of a claim of entitlement to service connection for ischemic heart disease when VA received the medical records (whether from VA physicians or the private physicians), those records may not be considered an informal claim for service connection for ischemic heart disease under 38 C.F.R. § 3.157.  Crawford, 5 Vet. App. at 35-36; MacPhee, 459 F.3d at 1327-28.  The provision is simply not applicable on the facts of record.

The Board must still consider, however, whether any of those records constitute an informal claim under 38 C.F.R. § 3.155.  As discussed above, an informal claim must identify the benefit sought and evidence an intent to apply for that benefit.  38 C.F.R. § 3.155(a).  The Veteran here relies on medical records from 2004 and 2005 which simply state a diagnosis of ischemic heart disease (specifically, CAD) without any elaboration from the Veteran, his physicians, or anyone else that suggests an intent to seek benefits based on that diagnosis.  The Board has already reviewed the controlling legal authority which establishes that "the mere presence" of medical evidence documenting diagnosis or treatment for a condition does not establish an intent on the part of the veteran to seek service connection for that condition.  See MacPhee, 459 F.3d at 1326; see also Crawford, 5 Vet. App. at 35 (request for treatment rather than compensation benefits is not an informal claim).  

The Veteran argues, at least implicitly, that the medical records on which he relies are different.  The Board rejects the argument.  Even medical records containing some documentation or discussion of entitlement to benefits have been held not to constitute an informal claim.  See King v. Shinseki, 23 Vet. App. 464, 469 (2010) (holding that VA treatment records noting that a veteran "is trying" or "wanted to file" a service connection claim were not sufficient to constitute an informal claim under section 3.155), aff'd 430 Fed. Appx. 890 (unpublished) (Fed. Cir. July 21, 2011).  Here, the November 2004 entry in the VA records does not reference a specific condition, much less any statement by the Veteran indicating he believes he is entitled to benefits based on the diagnosis of or treatment for a heart condition.  The March 2005 VA treatment records do list a diagnosis of CAD, but the notation is included in the section of the note documenting his medical history.  The March 2005 VA treatment records also list several medications which, the Veteran contends, also evidence his ongoing treatment for ischemic heart disease.  As already discussed, however, medical records showing treatment for a condition, without more, do not evidence the necessary intent to seek benefits under the laws administered by VA.  MacPhee, 459 F.3d at 1326; King, 23 Vet. App. at 469.

The private treatment records are no more explicit regarding an intent to seek benefits and, so, fare no better as an informal claim.  In addition, the private treatment records documenting diagnosis of and treatment for ischemic heart disease in 2004 were not associated with the claims file until December 18, 2007.  An effective date assigned based on receipt of an informal claim necessarily entails receipt of the claim by VA.  See, e.g., 38 C.F.R. § 3.155(a); 38 C.F.R. § 3.157(b)(2).  Therefore, the private treatment records identified by the Veteran cannot constitute, by themselves, an informal claim submitted to the VA that would entitle the Veteran to an effective date earlier than December 18, 2007.  Further, as already discussed, as referenced by or incorporated in the VA treatment records that were in VA's possession, the treatment records (alone or considered in conjunction with the notations by the VA physicians) do not indicate an intent to seek VA benefits based on the diagnosis of ischemic heart disease.

In summary, none of the documents identified by the Veteran in his various submissions constitute an informal claim for benefits.  Consequently, assignment of an effective date is controlled by 38 C.F.R. § 3.400.  

The Veteran was awarded presumptive service connection, so, given that he first developed the condition and applied for benefits many decades after his active service, the effective date of his award will be the date of receipt of his claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The RO liberally, and properly, construed his December 4, 2007 request to reopen his claim of entitlement to service connection "for Agent Orange, non-Hodgkin's lymphoma (lymph nodes or tonsils), [and] chronic lymphocytic leukemia" as the date of receipt of claim of entitlement to service connection for ischemic heart disease based on exposure to herbicides.  There is no prior formal claim in the record.  Moreover, as thoroughly discussed, there is also no prior informal claim.  To be clear, other than treatment records, the claims file contains no communication from the Veteran that is both after the September 2003 rating decision mentioned above and before the December 4, 2007 claim.  

The effective date for presumptive service connection for ischemic heart disease is the later of the date of receipt of claim and the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  Entitlement arose on the date of diagnosis (October 26, 2004), the first claim was received December 4, 2007.  The later date (December 4, 2007) is the appropriate effective date for service connection for ischemic heart disease.  Id.

The Board briefly notes that the liberalizing law provisions of 38 C.F.R. § 3.114 do not permit a more favorable outcome.  Ischemic heart disease was added in August 2010 to the list of conditions for which presumptive service connection may be granted based on exposure to herbicide.  See 75 Fed. Reg. 53202 (Aug. 31, 2010) (amending 38 C.F.R. § 3.309 to include ischemic heart disease).  The earliest effective date permitted under section 3.114 is one year prior to the liberalizing law which, in this case, would be August of 2009.  The December 4, 2007 effective date is more favorable.

The Veteran does not meet the criteria for establishing an effective date prior to December 4, 2007, for the grant of service connection for ischemic heart disease.  The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  On the facts found above, an effective date for the grant of service connection for ischemic heart disease earlier than December 4, 2007, is not warranted.  There is no reasonable doubt to be resolved as to these issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claim for an earlier effective date is denied.


ORDER

Entitlement to an effective date earlier than December 4, 2007 for grant of service connection for ischemic heart disease based on herbicide exposure is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


